Citation Nr: 1619675	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty service from June 1970 to July 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim for service connection for a low back disorder.   

In February 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.   

The reopened claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  In a final April 2008 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a low back disorder.   

2.  New evidence associated with the claims file since the RO's April 2008 rating denial of the claim to reopen the service connection claim for a low back disorder includes relevant official service department records not previously considered. 


CONCLUSIONS OF LAW

1. The April 2008 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2.  As evidence received since the RO's April 2008 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for a low back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002) [(West 2014)]; 38 C.F.R. § 3.156 (2007) [(2015)].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  

The Veteran previously claimed entitlement to service connection for a low back disorder in March 2005.  In an August 2005 rating decision, the RO considered the Veteran's service medical records, which included an August 1974 in-service treatment for low back strain and a March 2005 VCAA notification letter.  The basis for the RO's August 2005 denial was a finding of no nexus between the Veteran's military service and his low back disorder.  The Veteran was notified that his claim was denied, and of his appellate rights.  Although he filed a notice of disagreement (NOD) as to this decision, after the issuance of a September 2006 statement of the case (SOC), the Veteran did not perfect his appeal with a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2015).  As such, the August 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)]. 

Thereafter, an April 2008 rating decision declined to reopen the service connection claim for a low back disorder.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.   See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the April 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In this case, additional evidence was associated with the claims file following the April 2008 denial-specifically, official personnel records from the Veteran's active duty service.  Significantly, these official personnel records include a statement from the Veteran dated September 20, 1971, which was presented in defense of an allegation of missing work during the Veteran's service.  In the statement, the Veteran indicated that he missed work during service "because of a back injury."  The Veteran stated that he injured his back when he fell from a fork lift during his service and that the back pain was "so severe at this time [he] was unable to get out of bed."  This record is relevant to the Veteran's present claim on appeal, as it documents a contemporaneous complaint of back pain during his service.  Such record was not associated with the claims file at the time of the August 2005 rating decision denying service connection for a low back disorder and was not considered by the RO until a March 2014 SOC.  Accordingly, these additional service personnel records received require reconsideration of the claim of service connection for a low back disorder pursuant to 38 C.F.R. § 3.156(c).  The claim of entitlement to service connection for a low back disorder is reopened.        






ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from a low back disorder as a result of an in-service back injury.  Specifically, he reports that he injured his back when he fell from a fork lift during his service and that his low back disorder symptoms continued since his service.  See February 2016 hearing transcript at 4, 7.  

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  The Veteran stated during the February 2016 hearing that he has been receiving SSA disability benefits since December 2000.  Also of record is a 2006 SSA benefit statement letter.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus on remand, the AOJ should contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Additionally, it is unclear whether the Veteran's service treatment records are available.  Currently, no service treatment records are associated with the claims file.  While a May 2011 Formal Finding on the Unavailability indicates that service treatment records are unavailable for review, the August 2005 rating decision and September 2006 SOC indicate that service medical records were available for review at that time.  These decisions specifically cite to an August 1974 service treatment record noting a diagnosis of acute back strain.  Also of record are August 2009 and February 2011 letters from the National Personnel Records Center (NPRC) stating that NPRC did not have the requested service treatment records because they "have been lent to the [VA]."  Given these discrepancies, the AOJ should undertake necessary actions for clarification as to the missing service treatment records.    

In addition, the Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination in December 2014.  The DBQ examiner opined that the Veteran's low back disorder was less likely as not related to his military service.  The examiner reasoned that "no documentation could be found in the Veteran's STRs to verify the alleged lumbar spine condition."  However, the examiner did not consider the September 1971 service personnel record, noting the Veteran's complaint of an in-service back injury, or the Veteran's testimony at the February 2016 hearing reporting the same.  See February 2016 hearing transcript at 4.  As the December 2014 DBQ examiner did not consider the Veteran's testimony during the hearing as to an in-service back injury in September 1971 and the contemporaneous September 1971 statement from the Veteran in which he reported an in-service back injury at that time, an addendum opinion is necessary to determine the nature and etiology of his low back disorder.  The examiner should also consider the Veteran's report of continuity of symptomatology since service as to the claimed low back condition.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Undertake appropriate actions to locate or otherwise obtain copies of all service treatment records, to include those referenced in the August 2005 rating decision and the September 2006 SOC.  Specifically, clarification should be made as to the August 2009 and February 2011 letters from the NPRC stating that it did not have the requested service treatment records because they "have been lent to the [VA]," cited service treatment records in the August 2005 and September 2006 SOC, and the May 2011 letter informing the veteran that his service treatment records were unavailable for review.  

3.  After obtaining any outstanding records, return the electronic claims file to the DBQ examiner who conducted the Veteran's December 2014 examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.  If the examiner who conducted the December 2014 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner who will provide the addendum opinion.

The examiner should identify all low back disorders found to be present. 

Then, for each diagnosis, the examiner should determine whether the Veteran's low back disorder is at least as likely as not related to his military service.  

In offering the foregoing opinion, the examiner's attention is specifically directed to the September 1971 military personnel record noting the Veteran's report of in-service back injury during a fork lift incident.   

The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed low back disorder.  A complete rationale should be given for all opinions and conclusions expressed.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

(CONTINUED ON NEXT PAGE)













The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


